In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Segal, J.), dated February 13, 1996, which, upon a fact-finding order of the same court, dated December 6, 1995, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of sexual abuse in the first degree (two counts) and unlawful imprisonment in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for two years. The appeal brings up for review the fact-finding order dated December 6, 1995.
*413Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency and according it the benefit of every reasonable inference (cf., People v Contes, 60 NY2d 620; Matter of William A., 219 AD2d 494, 495), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt (see, People v Beecher, 225 AD2d 943; People v Pumarejo, 222 AD2d 616; Matter of Nevada FF., 214 AD2d 814, 815). Moreover, upon the exercise of our factual review power, we are satisfied that the fact-finding determination was not against the weight of the evidence (see, Matter of Frederick QQ., 209 AD2d 832, 833). O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.